 Case 19-55235   Doc 5   Filed 04/01/19   Entered 04/01/19 17:22:27   Desc Main
                            Document      Page 1 of 7




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

In re:                               :              Case No. 19-55235
                                     :
D&L PROPERTY GROUP CORP.,            :              Chapter 11
                                     :
     Debtor.                         :
_____________________________________:

             APPLICATION TO EMPLOY PAUL REECE MARR, P.C.
                AS ATTORNEYS FOR DEBTOR IN POSSESSION

     COMES NOW D&L PROPERTY GROUP CORP. (the "Debtor"), as
debtor in possession in the above-captioned bankruptcy case,
and hereby applies to this Court for authority to employ the law
firm of Paul Reece Marr, P.C. (the “Law Firm”) as its bankruptcy
attorneys.    In support hereof, the Debtor respectfully
represents as follows:
    1.      On April 2, 2019 (the "Petition Date"), the Debtor
filed a voluntary petition for relief under Chapter 11 of Title
11 of the United States Code (the “Bankruptcy Code”) through the
offices of the Law Firm.       In accordance with §§1107(a) and 1108
of the Bankruptcy Code, the Debtor continues to control and
manage its affairs as a debtor in possession.             No official
committee of unsecured creditors has been appointed pursuant to
section 1102 of the Bankruptcy Code.
    2.      This Court has jurisdiction over this matter pursuant
to 28 U.S.C. §§ 157 and 1334.        This is a core proceeding
pursuant to 28 U.S.C. § 157(b).           Venue of the Debtor’s chapter
11 case in this district is proper pursuant to 28 U.S.C. §§ 1408
and 1409.
    3.      By this application, the Debtor requests that this
Court enter an Order authorizing the Debtor to employ the Law
 Case 19-55235   Doc 5   Filed 04/01/19       Entered 04/01/19 17:22:27   Desc Main
                            Document          Page 2 of 7




Firm as its bankruptcy counsel in this bankruptcy case pursuant
to 11 U.S.C. §327(a).      The Debtor has selected the Law Firm,
attorneys duly admitted to practice before this Court, because
it has considerable experience in bankruptcy, insolvency,
corporate reorganization, and debtor/creditor relations and it
is well qualified to represent the Debtor in this proceeding.
    4.    The professional services that the Law Firm is to
render include: (a) Providing the Debtor with legal advice
regarding its powers and duties as debtor in possession in the
continued operation and management of its affairs; (b) Preparing
on behalf of the Debtor the necessary applications, statements,
schedules, lists, answers, orders and other legal papers
pursuant to the Bankruptcy Code; and (c) Performing all other
legal services in the Chapter 11 bankruptcy proceeding for the
Debtor which may be reasonably necessary.
    5.   To the best of the Debtor’s knowledge, the Law Firm has
no connection with the Debtor, its creditors, or any other party
in interest herein, their respective attorneys and accountants,
the United States Trustee, or any person employed in the office
of the United States Trustee that would preclude it from
representing the Debtor in this Chapter 11 case, and the Law
Firm represents no interest adverse to the estate with the
respect to any matter on which the Law Firm is to be employed by
the Debtor.
    6.    The Debtor desires to employ the Law Firm to represent
it in this chapter 11 bankruptcy case under a general attorney
fee and expense retainer in the amount of $10,000.00, with all
compensation and expense reimbursement to be paid to the Law
Firm subject to approval by the Court after the filing of an

                                          2
 Case 19-55235   Doc 5   Filed 04/01/19       Entered 04/01/19 17:22:27   Desc Main
                            Document          Page 3 of 7




Application pursuant to 11 U.S.C. §331.                To date Leanne Delice,
Debtor’s President and a shareholder, has delivered the
$1,717.00 Petition filing fee and $5,000.00 of the $10,000.00
retainer to the Law Firm.        Leanne Delice has agreed to pay the
$5,000.00 remaining balance of the $10,000.00 retainer on or
before April 30, 2019.      The Law Firm has filed its attorney
disclosure as required under Bankruptcy Rule 2016(b)
contemporaneously herewith.
    7.   The Law Firm has disclosed to the Debtor the hourly
fees currently applicable to the professional services to be
rendered pursuant to this contract as follows: Paul Reece Marr,
Esq. $350.00 per hour; Paralegal $125.00 per hour; and clerical
$50.00 per hour.    Said hourly fees are subject to adjustment in
the ordinary course of business.
    8.   The aforementioned disclosure of fees is made in an
effort to allow the Court to make its determinations as to the
reasonableness of the attorney fees charged by the Law Firm.
The Debtor has been made aware that the fees charged by the Law
Firm are based upon its extensive experience in bankruptcy,
insolvency, corporate reorganization and debtor/creditor law
governed by the twelve factors set out in Johnson v. Georgia
Highway Express, 488 F.2d 714, 717-19 (5th Cir. 1974).
    9.   Pursuant to Bankruptcy Rule 6003(a), the Law Firm shall
not seek entry of a Court Order approving this Application until
21 days after the Petition Date.
    WHEREFORE, the Debtor prays that it be authorized to employ
and appoint the Law Firm to represent it as the debtor in
possession in this bankruptcy case under Chapter 11 of the
Bankruptcy Code with all compensation paid or to be paid the Law

                                          3
 Case 19-55235   Doc 5   Filed 04/01/19       Entered 04/01/19 17:22:27   Desc Main
                            Document          Page 4 of 7




Firm being subject to Court approval after notice and hearing,
and that it have such other and further relief as is just and
proper.


Prepared and submitted,
PAUL REECE MARR, P.C.                         D&L PROPERTY GROUP CORP.
Debtor’s counsel

/s/ Paul Reece Marr
Paul Reece Marr                               /s/ Leanne Delice
Georgia Bar No. 471230                        Leanne Delice
300 Galleria Parkway, N.W.                    Its: President
Suite 960
Atlanta, Georgia 30339
770-984-2255



                                               /s/ Leanne Delice
                                               LEANNE DELICE




                                          4
 Case 19-55235    Doc 5   Filed 04/01/19       Entered 04/01/19 17:22:27   Desc Main
                             Document          Page 5 of 7




                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

In re:                               :                   Case No. 19-55235
                                     :
D&L PROPERTY GROUP CORP.,            :                   Chapter 11
                                     :
     Debtor.                         :
_____________________________________:


               VERIFIED STATEMENT OF PROPOSED ATTORNEY

    I, Paul Reece Marr, hereby make solemn oath under penalty
of perjury:
    1.   I make this Verified Statement in connection with the
attached APPLICATION TO EMPLOY PAUL REECE MARR, P.C.
AS ATTORNEYS FOR DEBTOR IN POSSESSION (“Application”).
    2.   I am over the age of eighteen and am competent to make
this Verified Statement.        All information set forth in this
Verified Statement is based upon my personal knowledge,
information, or belief.
    3.   I am an attorney and counselor at law, duly admitted to
practice in the State of Georgia and in this Court, and I am
employed by Paul Reece Marr, P.C. (the “Law Firm”) as an
attorney.     I maintain my office for the practice of law at 300
Galleria Parkway, NW, Suite 960, Atlanta, GA 30339.                    My office
telephone number is 770-984-2255.               My office email address is
paul.marr@marrlegal.com
    4. I have no connection with the above-named Debtor, its
creditors, their respective attorneys and accountants, the
United States Trustee, any person employed in the office of the

                                           5
 Case 19-55235   Doc 5   Filed 04/01/19       Entered 04/01/19 17:22:27   Desc Main
                            Document          Page 6 of 7




United States Trustee, or any other party in interest herein
other than as may be disclosed herein or in the Application.                     I
represent no interest adverse to the debtor or the estate in the
matters upon which I am to be engaged for the debtor, and I am a
"disinterested person" within the contemplation of 11 U.S.C.
Section 101(13).



Date: April 1, 2019                            /s/ Paul Reece Marr
                                               Paul Reece Marr
                                               GA Bar # 471230




                                          6
 Case 19-55235   Doc 5   Filed 04/01/19       Entered 04/01/19 17:22:27   Desc Main
                            Document          Page 7 of 7




                 UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
In re:                                :    Case No. 19-55235
                                      :
D&L PROPERTY GROUP CORP.,             :    Chapter 11
                                      :
     Debtor.                          :
_____________________________________:

                         CERTIFICATE OF SERVICE

     This is to certify that I have on this day electronically
filed the foregoing APPLICATION TO EMPLOY PAUL REECE MARR, P.C.
AS ATTORNEYS FOR DEBTOR IN POSSESSION using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of
this document and an accompanying link to this document to the
following parties who have appeared in this case under the
Bankruptcy Court’s Electronic Case filing program:

  •   Office of the United States Trustee
      ustpregion21.at.ecf@usdoj.gov


I further certify that on this day I caused a copy of this
document to be served via first class U.S. Mail, with adequate
postage prepaid, on the following parties at the address shown
for each:

D&L Property Group Corp.                       D&L Property Group Corp.
Attn: Brandon Florez                           Attn: Leanne Delice
110 Chippewa Court                             6150 Reseda Blvd
Riverdale, GA 30296                            Reseda CA 91335

      This the 1st day of April, 2019.

                                               /s/ Paul Reece Marr
                                               Paul Reece Marr
                                               GA Bar No. 471230
Paul Reece Marr, P.C.
300 Galleria Parkway, N.W.; Suite 960
Atlanta, GA 30339
770-984-2255
                                          7
